397 F.2d 156
Tyrone WOODS, Appellant,v.UNITED STATES of America, Appellee.
No. 21757.
United States Court of Appeals Ninth Circuit.
June 18, 1968.

Luke McKissack, Hollywood, Cal., for appellant.
William M. Byrne, Jr., U.S. Atty., Robert L. Brosio, Asst. U.S. Atty., Chief, Criminal Division, Michael D. Nasatir, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS and ELY, Circuit Judges, and THOMPSON, District Judge.
PER CURIAM.


1
Woods was convicted on one count for bank robbery, and he appeals.


2
He claims the teachings of Miranda v. State of Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), were not followed when he was apprehended.  Taken all together, we find the record does not support Woods but supports the government.


3
Also, he complains of the absence of counsel when a fingerprint exemplar was taken from him.  Gilbert v. State of California, 388 U.S. 263, 87 S. Ct. 1951, 18 L. Ed. 2d 1178 (1967), (handwriting exemplars), clearly should apply here.


4
Judgment affirmed.